Title: To James Madison from William R. Davie, 10 June 1789
From: Davie, William R.
To: Madison, James


SirHalifax, No. Carolina, June 10h., 1789.
My private acquaintance with you would by no means warrant a correspondence of this kind, but the interest we have in your public character and exertions will sufficiently apologise for the freedom.
You are well acquainted with the political situation of this State, its unhappy attachment to paper money, and that wild scepticism which has prevailed in it since the publication of the Constitution. It has been the uniform cant of the enemies of the Government, that Congress would exert all their influence to prevent the calling of a convention, and would never propose an amendment themselves, or consent to an alteration, that would in any manner diminish their powers. The people whose fears had been already alarmed, have received this opinion as fact, and become confirmed in their opposition; your notification however of the 4h. of May has dispersed almost universal pleasure, we hold it up as a refutation of the gloomy profecies of the leaders of the opposition, and the honest part of our Antifederalists have publickly expressed great satisfaction on this event. Our Convention meet again in November, with powers to adopt the Constitution and any Amendments that may be proposed; this renders it extremely important that the Amendments, if any, should be proposed before that time. And although we may be nominally a foreign State, yet I hope the Alterations will come officially addressed to the people of this Country, an attention however trifling in itself, that will be of importance in the present state of the public mind here.
That farago of Amendments borrowed from Virginia is by no means to be considered as the sense of this Country; they were proposed amidst the violence and confusion of party heat, at a critical moment in our convention, and adopted by the opposition without one moments consideration. I have collected with some attention the objections of the honest and serious—they are but few & perhaps necessary alterations. They require some explanation rather than alteration of the power of Congress over elections—an abridgment of the Jurisdiction of the federal Court in a few instances, and some fixed regulations respecting appeals—they also insist on the trial by jury being expressly secured to them in all cases—and a constitutional guarantee for the free exercise of their religious rights and priviledges—the rule of representation is thought to be too much in the power of Congress—and the Constitution is silent with respect to the existing paper money an important and interesting property. Instead of a Bill of rights attempting to enumerate the rights of the Indivi[du]al or the State Governments, they seem to prefer some general negative as will confining [sic] Congress to the exercise of the powers particularly granted, with some express negative restriction in some important cases. I am extremely anxious to know the progress of this delicate & interesting business; and if you could find leisure from the duties of office and the obligations of Friendship to give me some information on this subject, it might perhaps be of some consequence to this Country, and would in any event be gratefully acknowledged by your mo. obt. humle. servt.
William R. Davie.
P. S. Letters addressed to the care of Kellock & Morrison, Merchts. Petersburg, will be certainly received.
